DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 4, 2022:
Claims 1-6 and 16 are pending. Claims 7-15 have been cancelled as per applicant’s request. Claim 6 has been withdrawn from further consideration
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller et al. (US 2011/0309310).
Regarding Claim 1, Koller et al. teaches an active material for a lithium ion battery (Para. [0016]) wherein the material comprises carbon particles (i.e. a surface including a plurality of electrically conductive particles) wherein the surfaces of the carbon particles are covered with a layer of silicon (i.e. each particle of the plurality of electrically conductive particles is coated) (Para. [0011]) wherein the metallic silicon deposited on the carbon particles forms an active material (Para. [0021]) of a negative electrode (Para. [0011]) (i.e. a functional layer providing anodic function for the lithium ion accumulator) wherein the carbon particles (i.e. conductive particles) comprise microparticles (Para. [0035]) and the layer of silicon forms a closed shell on the carbon particle (i.e. the functional layer of each of the plurality of electrically conductive particles is exposed at the surface (Para. [0032]) and the composite material comprising the carbon particles (i.e. the electrically conductive particles) form active material (Para. [0020]) which are embedded in a binder matrix made of polyvinylidene difluoride-hexafluoropropylene (Para. [0040] & Claim 38) (i.e. a matrix including a plastic wherein a plurality of electrically conductive particles are embedded in the matrix wherein the plastic includes polyvinylidene fluoride).
Regarding Claim 2, Koller et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Koller et al. further teaches the carbon particles (i.e. conductive particles) are graphite particles, carbon nanotubes, or mixtures of the two (Para. [0022]).
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koller et al. (US 2011/0309310) in view of Yushin et al. (US 2013/0344391).
Regarding Claim 3, Koller et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Koller et al. further teaches the selection of the graphite particles is unrestricted and it is possible to use all graphite particles which can be used in graphite electrodes (Para. [0022]).
Koller et al. does not explicitly teach carbon particles (i.e. conductive particles) comprising a shape of needles, flakes or platelets.
However, Yushin et al. teaches curved planar-back bones serving as a core and coated with active material (Para. [0037]) wherein the curved planar-back bone is composed of carbon nanoflakes (i.e. flakes).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koller et al. to incorporate the teaching of carbon nanoflake shaped graphite, as it provides optimal use of pore space available to accommodate volume changed in active material and provides high structural integrity to the core and overall core-shell composite (Para. [0037]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koller et al. (US 2011/0309310).
Regarding Claim 4, Koller et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Koller et al. further teaches the shell of silicon is typically not thicker than 15 micrometers (i.e. less than 15000 nm, overlapping with the claimed range of less than  500 nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koller et al. (US 2011/0309310) in view of Upaddhyaya (US 2015/0221973).
Regarding Claim 5, Koller et al. teaches all of the elements of the invention of claim 1 as explained above.
Koller et al. does not explicitly teach the anode comprises multiple layers in the sequence from inside out consisting of germanium, boron or boron oxide, and lithium. 
However, Upaddhyaya et al. teaches an electrochemical cell for a lithium ion battery (Para. [0004], wherein the anode active material may be a composite microstructure formed of one or more pairs of alternating layers, wherein the active material may have one layer of germanium and another of boron (i.e. a Ge/B layer) and may further comprise lithium metal (Para. [0021], lines 1-13). 
	 The substitution of the germanium/boron multilayer structure as taught by Upaddhyaya, for the active material of Koller et al. would achieve the predictable result of anode active material structure comprising lithium-receptive materials in a lithium ion battery (Para. [0021], lines 1-3).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the germanium/boron multilayer structure as taught by Upaddhyaya, for the active material of Koller et al., as the substitution would achieve the predictable result of anode active material structure comprising lithium-receptive materials in a lithium ion battery (Para. [0021], lines 1-3). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koller et al. to incorporate the teaching of the germanium/boron multilayer structure, as the alternating layer structure would absorb volume-induced stresses (Para. [0021], lines 6-11). Koller et al. also identifies volume changes as a known problem (Para. [0006])
The substitution of the germanium/boron multilayer structure for the active material of Koller et al. would result in either a Ge/B/Li multilayer structure or B/Ge/Li multilayer structure. Thus, a multilayer structure of the order Ge/B/Li would be obvious to try. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
The limitation regarding the sequence from inside out is met as the sequence from inside out is relative to an undefined surface. Thus, Koller et al. as modified by Upaddhyaya et al. which renders obvious the materials in the specified order would have this relationship to a surface, barring specification. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koller et al. (US 2011/0309310) in view of Zhamu et al. (US 2009/0269511) as evidenced by Shackelford et al (Traditional Materials, CRC Materials Science and Engineering Handbook, 2015). 
Regarding Claim 16, Koller et al. teaches all of the elements of the invention of claim 1 as explained above.
Koller et al. further teaches the shell of silicon is typically not thicker than 15 micrometers (i.e. less than 15000 nm, overlapping with the claimed range of less than  500 nm).
Koller et al. does not teach a functional layer with a thickness of one layer of atoms.
However, Zhamu et al. teaches a thin coating (i.e. functional layer) most preferably less than 500 nm (Para. [0132]) applied to a an electrically conductive material (Para. [0123]), wherein the thin coating thickness is overlapping with a thickness of one layer of atoms, known to generally be less than 1 nm (as evidenced in Table 1.6 of Shackelford et al.) 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Zhamu et al. teaches the thin coating (i.e. functional layer) most preferably less than 500nm (Para. [0132]) and is preferably thinner as the distance the lithium ions have to travel is short (Para. [0206]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have decreased the thickness of the active material of Koller et al. (i.e. functional layer) as it would allow the anode to quickly store or release lithium and thus can be recharged at a fast rate and discharged at a fast rate. (Para. [0206]). Thus, the teaching of a thickness of the functional layer is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and modifying the thickness is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues the carbon particles of Koller identified by the Examiner as an active material are not embedded in plastic meeting the requirements of claim 1.
Examiner respectfully disagrees. Koller teaches the composite material comprising the carbon particles (i.e. the electrically conductive particles) form active material (Para. [0020]) which are embedded in a binder matrix made of polyvinylidene difluoride-hexafluoropropylene (Para. [0040] & Claim 38) (i.e. a matrix including a plastic wherein a plurality of electrically conductive particles are embedded in the matrix wherein the plastic includes polyvinylidene fluoride). Therefore, the Examiner upholds the rejection to the independent claim, as above.
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims do not cure the deficiencies of the rejection applied to the independent claim. Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C./Examiner, Art Unit 1729                   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729